Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. The applicant alleges on pages 6-7 that Gunnels fails to support a prima facie 35 USC § 103 rejection of claims 1, 15, and 19 that teaches and/or makes obvious the claim limitation of “adjusting a block size to a size usable to access matrix data maintain(ed) in the memory media”.  The examiner respectfully disagrees.  The teaches of Gunnels in ¶70-73 and fig. 3 clearly teaches the following: 
“The dynamically determined parameters, on the other hand, are parameters like block sizes (the computation for multiplying two matrices of any given size can be accomplished by operating on sub-blocks of many different sizes; therefore the challenge here is to select the parameters for block size that are optimal for the matrix-multiplication specified by the user).”
“From a performance perspective, it is important that the block/vector sizes are chosen appropriately with respect to the underlying architecture, taking into account, for example, number of available registers, cache size/hierarchy, etc.”
	These teachings of Gunnels at the very least suggest to one of ordinary skill in the art prior to the effective filling date of the claimed invention the importance and relationship between block size and the underlying architecture  on the ability to optimally perform matrices operations based on the sizes of the matrices to be accessed/manipulated.  Such that, with this suggestion, it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have been able to modify the teaching of Cho such that a block size can be chosen to access the matrix data that optimizes the accessing, transferring, and manipulation of the matrix data.
.
Claim Objections
Claims 1, 7, 15, and 19 objected to because of the following informalities:  the term “maintain” should be changed to “maintained”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2015/0143155) in view of Gunnels (US 2009/0144745).
In regard to claims 1, 15 and 19 Cho teaches
media access circuitry connected to a memory media, wherein the media access circuitry is to: (¶24, 28 and fig. 1.  memory control unit 210 (media access circuitry) is part of memory chip 200 that contains non-volatile memory (media memory)
receive a request to perform at least one memory access operation to be managed by the media access circuitry; (¶23 the controller may control the memory chip 200 and send read, write, and erase operations (i.e. received by the memory control unit)
manage the requested at least one memory access operation, including disabling a memory controller in communication with the media access circuitry from managing the memory media while the at least one requested memory access operation is performed.  (¶32 the memory control 210 uses a ready/busy signal to the controller while it is performing an internal operation.  ¶56 teaches while the busy signal is set, the control unit does not send command, address, and data to the memory chip (i.e. the controller is disabled)
Cho may not explicitly teach
	adjusting a block size to a size usable to access matrix data maintain the memory media
Gunnels teaches in ¶70-73 and fig. 3 that the block size can be one of the dynamically determined parameters that are adjusted to optimize matrix data operations on a per task basis.    Therefore, this at the very least suggests that the block size can be adjusted dynamically to an optimal block size to best support the access and use of the matrixed data.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have modified Cho with the teachings of Gunnels such that the memory control 210 can adjust the access block size to optimize matrix operations.  This improves the system by optimizing the matrix operations of the data.
	Additionally and/or alternatively, the courts have found “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process” (see MPEP 2144.05 II. Routine Optimization, subsection B.), as the result-effective variable (block size) was known in the art prior to the effective filling date of the claimed invention, modifying this variable would have been at the very least “obvious to try” for one of ordinary skill in the art.
In regards to claims 2, 16, and 20, Cho further teaches
wherein the media access circuitry is further to re-enable memory controller management of the memory media after the at least one memory access operation has been performed.  (¶32 the memory control 210 uses a ready/busy signal to the controller while it is performing an internal operation, and disables the ready/busy signal to the controller when the internal operation is complete)

In regards to claim 7 Cho doesn’t expressly disclose 
wherein the media access circuitry is further to re-adjust the block size to a second size usable to access matrix data maintained in the memory media after the at least one memory access has been performed.
Gunnels teaches in ¶70-73 and fig. 3 that the block size can be one of the dynamically determined parameters that are adjusted to optimize matrix data operations.  Additionally as shown in fig. 3, this determination of optimal parameters to be used is performed on a per task basis.  Therefore this at the very least suggests that the optimal block size can be adjusted (to a second size) after a first access (task) has been performed.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have modified Cho with the teachings of Gunnels such that the memory control 210 can adjust the access block size to a preset in order to optimize matrix operations.  This improves the system by optimizing the matrix operations of the data.

Claims 3, 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2015/0143155) in view of in view of Gunnels (US 2009/0144745) and in further view of Horn (US 8,601,313).
In regards to claims 3 and 17 Cho further teaches
wherein to manage the requested at least one memory access operation comprises to track, with the media access circuitry, the at least one memory access operation; (¶32 the memory control 210 uses a ready/busy signal to the controller while it is performing an internal operation, and disables the ready/busy signal to the controller when the internal operation is complete (i.e. the internal operation is tracked until completion)
the combination of Cho and Gunnels doesn’t explicitly teach 
the media access circuitry is further to provide, to the memory controller and after the at least one memory access operation has been performed, memory media usage data indicative of the memory access operations that were managed by the media access circuitry.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the memory control of Cho could monitor the erase counts, bit errors and voltage reference values and provide these values to the memory controller.  This improves the system by allowing the controller to monitor the degradation of the memory.)
In regards to claims 4 and 18 Horn further teaches
wherein the media access circuitry is further to update, as a function of the memory media usage data, reference voltage data usable to determine data values present in the memory media.  (Col 4:10-14 teaches that the voltage reference voltages can be adjusted).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be able to modify the reference voltage levels used to read/write the memory cells.  This improves the system by allowing the continued used of degraded memory cells that require higher voltage levels to continue to be successfully programmed and read.

Claims 8, 9, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2015/0143155) in view of Gunnels (US 2009/0144745) and in further view of Kim (US 2017/0213581).
In regard to claims 8 and 21 the combination of Cho and Gunnels doesn’t explicitly teach
wherein to receive a request to perform at least one memory access operation to be managed by the media access circuitry comprises to receive a request to perform multiple memory access operations. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kim in order to modify memory control 210 of Cho to be able to receive and execute matrix operations on the memory.  This improves the system by unloading this processing from the controller/CPU in addition to lowering the amount of data that needs to be transferred to/from the memory/controller/cpu in order to complete the matrix operation. 
In regards to claims 9, 11, 22 and 23 the combination of Cho and Gunnels doesn’t explicitly teach
wherein to receive a request to perform at least one memory access operation to be managed by the media access circuitry comprises to receive a request to perform at least one in-memory compute operation.  wherein to receive a request to perform at least one memory access operation to be managed by the media access circuitry comprises to receive a request to perform one or more matrix operations.  wherein to receive a request to perform at least one memory access operation to be managed by the media access circuitry comprises to receive a request to perform one or more artificial intelligence operations.
Kim in ¶89-90 teaches matrix operations (in-memory compute operation, AI operation) can be performed by in-memory data processing, which comprise multiple operations (i.e. the request received requires performing multiple memory access operations.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kim in order to modify memory control 210 of Cho to be able to receive and execute matrix operations on the memory.  This improves the system by unloading this processing from the controller/CPU in addition to . 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2015/0143155) in view of Gunnels (US 2009/0144745) and in further view of Bedeschi (US 2018/0277181).
In regards to claim 12  the combination of Cho and Gunnels doesn’t explicitly teach
wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor.  
Bedeschi in ¶24 teaches support circuity can be comprised of complementary metal-oxide semiconductor (CMOS) material.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used CMOS material to build the logic of the memory control 210 of Cho.  This improves the system as CMOS technology is a reliable way to implement circuitry logic of a digital device.
In regards to claims 13 and 14 Cho teaches
in ¶24 that the memory can be multiple types of non-volatile memory including flash memory.
the combination of Cho and Gunnels doesn’t explicitly teach
wherein the memory media has a cross point architecture. wherein the memory media has a three dimensional cross point architecture.  
Bedeschi in ¶23 teaches that a memory array can be built using a three-dimensional cross-point architecture. 
As both of these types of memory were known in the art prior to the effective filing date of the claimed invention, one of ordinary skill in the art could have substituted the three-dimensional cross-point memory architecture for the non-volatile memory, and the results of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON W BLUST/Primary Examiner, Art Unit 2137